DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1-15 in the reply filed on July 22, 2021 is acknowledged.
Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2021.
Claim Objections
Claims 1 and 15 objected to because of the following informalities:
-In claim 1, ‘force to teeth applied’ should read ‘force to the one or more teeth applied’
-In claim 15, ‘wherein the region is distributed the first aligner’ appears to be missing a word grammatically.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanjani et al. (US 2018/0000565).
Regarding claim 1, Shanjani teaches a method (Abstract) comprising: 
sensing a physical quality of a region of a first aligner, the first aligner used to move one or more teeth in accordance with a first stage of a treatment plan (Paragraphs 0026 and 0166); 
identifying a value for the physical quality based on the sensing (Paragraphs 0166-0167);
 making a first determination whether the value of the physical quality is less than a threshold value, the threshold value corresponding to a specified reduction in a force to teeth applied in accordance with the first stage of the treatment plan (Paragraph 0167); and 
providing a signal representative of the first determination (Paragraphs 0168-0169).
Regarding claim 2, Shanjani teaches wherein the physical quality corresponds to a material stress or a material strain of a material of the first aligner (Paragraph 0156)
Regarding claim 3, Shanjani teaches wherein the signal comprises an electrical signal (Paragraph 0157)
Regarding claim 4, Shanjani teaches wherein the sensing the physical quality of the region of the first aligner is executed by a sensor coupled to the region of the first aligner (Paragraph 0106)
Regarding claim 5, Shanjani teaches wherein the sensor comprises an embedded stress sensor embedded into the region of the first aligner, the embedded stress sensor being configured to sense a movement of the region of the first aligner and to provide a change in electrical conductivity based on the sensed movement (Paragraph 0157)
Regarding claim 8, Shanjani teaches wherein the threshold value is associated with a relaxation of an first aligner material of the first aligner beyond a relaxation threshold (Paragraph 0167; given the level of association is not defined, and given the systems use of an aligner material in general which would have a relaxation threshold as a property of the material).
Regarding claim 9, Shanjani teaches wherein the first aligner material comprises a thermoformed multilayer sheet (Paragraph 0094).
Regarding claim 11, Shanjani teaches further comprising: identifying in the treatment plan a prescribed time for the first aligner; identifying, based on the first determination, an effective time of the first aligner, the effective time associated with the specified reduction in force; and determining, based on a comparison of the effective time and the prescribed time, whether or not to use the prescribed time for the first aligner (Paragraphs 0076 and 0169)
Regarding claim 12, Shanjani teaches further comprising providing a recommendation to accelerate implementation of a second aligner used to move the one or more teeth in accordance with a second stage of the treatment plan if the effective time of the first aligner is less than the prescribed time (Paragraphs 0036 and 0097)
Regarding claim 13, Shanjani teaches further comprising providing a recommendation to decelerate implementation of a second aligner used to move the one or more teeth in accordance with a second stage of the treatment plan if the effective time of the first aligner is greater than the prescribed time (Paragraphs 0076 and 0169).
Regarding claim 14, Shanjani teaches wherein the region corresponds to a leading tooth of the one or more teeth (Paragraphs 0026 and 0166).
Regarding claim 15, Shanjani teaches wherein the region is distributed the first aligner (Paragraphs 0026 and 0166).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al. (US 2018/0000565) as applied above in view of Spillman, Jr. et al. (US Patent No. 6206835).
Regarding claim 6, Shanjani is silent on the microfluidic channels. Spillman teaches wherein the sensor comprises one or more microfluidic channels configured to sense a capacitance of the region of the first aligner and to identify a spatially distributed strain on the region of the first aligner based on the sensed capacitance (Column 5, Lines 25-43). It would have been obvious to one of ordinary skill in the art to have modified Shanjani with Spillman because Spillman teaches the microfluidic capacitance type sensors as being one of a variety of known types of sensors (Column 5, Lines 25-43 of Spillman) and because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the sensor taught by Shanjani with that of Spillman.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al. (US 2018/0000565) as applied above in view of Li et al. (US 2013/0243655).
Regarding claim 7, Shanjani is silent on the plurality of legs. Li teaches wherein the sensor comprises a plurality of legs configured to sense a distance therebetween and to identify a spatially distributed strain on the region of the first aligner based on the sensed distance (Paragraph 0050). It would have been obvious to one of ordinary skill in the art to have modified Shanjani with Li because it allows for sensor that is low-cost, high performance, low power consumption and has scalability that is highly repeatable in terms of fabrication (Paragraph 0050 of Li).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shanjani et al. (US 2018/0000565) as applied above in view of Frasier et al. (US 2008/0149294).
Regarding claim 10, Shanjani is silent on the lithography-based photo polymerized resin material. Frasier teaches wherein the first aligner material comprises a lithography-based photo polymerized resin (Paragraphs 0096 and 0090). It would have been obvious to one of ordinary skill in the art to have modified Shanjani with Fraiser because Shanjani teaches the system as being able to be made from a variety of material (Paragraph 0091 of Shanjani) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791